Citation Nr: 0611687	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1971 to May 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 2003 the veteran appeared and gave testimony at a 
Board hearing in Montgomery, Alabama.  The transcript of this 
hearing is of record.

In June 2004 the Board remanded the case for further 
development, including a new compensation and pension (C&P) 
examination.  The report of this examination, which was 
completed in August 2004, has been made a part of the record.  


FINDINGS OF FACT

1.  The veteran sustained an injury to his left knee during 
his military service and continued to experience left knee 
pain thereafter.

2.  When the veteran was seen for complaints of pain in both 
knees less than 3 years after his retirement from service, x-
rays revealed bilateral patellar spurring. 

3.  The veteran's current left knee disability is the result 
of the in-service left knee injury and his right knee 
disability is secondary to the left knee disability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder is the result of an 
injury incurred during military service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).

2.  The veteran's right knee disorder is secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303, 
3.304.

Where a condition noted during service (or in the presumption 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis.  The veteran alleges that he 
injured his left knee in 1981 while providing combat training 
during his military service.  He states that he hurt his left 
knee in a fall from a log into a ditch during a training 
session, and that he has suffered from problems with his left 
knee since that time.  He also states that he suffers from 
pain in his right knee caused by the shifting of his weight 
upon his right knee as a result of his left knee pain.

Service medical records (SMRs) show that at the time of his 
induction in May 1971 the veteran reported and was found to 
have no musculoskeletal abnormalities.  Subsequent SMRs dated 
in September 1982 document the onset of left knee pain, and 
include the following remarks:  "[veteran] had this problem 
for two weeks; [veteran] states he fell off a log six months 
ago." . . . "[veteran has] pain after pt [physical 
training] and also has pain at night."  In addition to 
confirming the incident reported by the veteran, SMRs also 
reveal that in January 1978 the veteran was noted as having 
had left knee pain for a year.  He was at that time diagnosed 
with chondromalacia patella.  

No mention was made of knee problems at the time of periodic 
physicals done in July 1985 and June 1986.  A retirement 
examination dated in December 1993 also yielded normal 
findings; however, during the examination the veteran 
reported "swollen, painful joints of the knees & left 
foot."

VA treatment records dating from March 1997 to July 2004 
document the veteran's complaints of bilateral knee pain.  X-
rays dating from March 1997 confirm the presence of bilateral 
patellar spurring.  

In the judgment of the Board, the SMRs reflecting continuing 
complaints of knee pain, including at examination prior to 
the veteran's retirement, coupled with his hearing testimony, 
establish continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997) (a 
veteran's testimony might support a showing of continuity of 
symptomatology in cases where the veteran is truly competent 
to report symptoms of such general nature that medical or 
clinical evidence would be unnecessary).  However, 38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus; that is, competent clinical 
evidence revealing a causal connection between a current 
disability and some remote incident, injury or disease of 
active service.

According to a report dated in September 2001 from Dr. D. 
Thornbury, a private treating physician, the veteran "has a 
problem with patellar tendonitis on his left side."  Dr. 
Thornbury adds that the veteran has had this problem "for 
quite some time," and that the veteran's long service 
history of running and jogging probably has some relation to 
his patella tendonitis.  

Although Dr. Thornbury relied upon the veteran's account of 
events in reaching his conclusion that the veteran's left 
knee tendonitis was related to his in-service activities, Dr. 
Thornbury's diagnosis of left knee patella tendonitis is 
generally consistent with the overall medical evidence of 
record, and the in-service activities to which Dr. Thornbury 
related this disorder are entirely consistent with the 
circumstances of the veteran's military service.

Findings of a C&P done in August 2004 are that the veteran 
has "compensatory arthralgia to his right knee secondary to 
abnormal gait suffered because of his trauma to his left 
knee."  The examiner reported that the veteran walks with a 
cane, and has a slight limp.  The examiner also noted that 
the veteran has bilateral crepitus in his knees, and wears 
bilateral knee braces.  According to the examiner, the 
veteran has "mild to moderate dysfunction from the pain with 
mild to moderate disability from loss of motion."  

In a November 2004 addendum to his August 2004 C&P report the 
examiner advised that he had reviewed the veteran's claims 
file at the time of the August 2004 examination.  
Nevertheless, the examiner stated that "it would be mere 
speculation for me to provide an opinion as to whether or not 
his knee problems are related to his activities while in the 
military."

The SMRs confirm that the veteran sustained a traumatic 
injury to his left knee during service.  Moreover, the 1978 
diagnosis of chondromalacia, left knee, also substantiates 
the onset of left knee problems during the veteran's military 
career.  It is also clear from post-service medical records, 
including the C&P examination, that the veteran now suffers 
from bilateral "knee problems," with decompensation of the 
veteran's right knee arising from an initial trauma to the 
left knee.  Continuity of symptomatology of left knee pain 
from the time of the in-service left knee injury to the 
present has been shown.

Despite the examiner's professed inability to render an 
opinion with regard to service connection, in light of the 
traumatic injury sustained by the veteran to his left knee 
during service, the veteran's continuing left knee problems 
thereafter, the medical opinion linking the patellar 
tendonitis of the left knee to the veteran's military 
service, and the medical opinion linking right knee 
compensatory arthralgia to the left knee condition, the Board 
finds the evidence to be in relative equipoise.  In 
compliance with 38 C.F.R. §3.102 this matter must therefore 
be resolved in the veteran's favor.  Accordingly, service 
connection for disability of the left knee is granted on a 
direct basis.  38 C.F.R. § 3.303.  Additionally, service 
connection for disability of the right knee is established on 
a secondary basis.  38 C.F.R. § 3.310(a).

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


